    Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FINANCIAL GUARANTY INSURANCE
COMPANY,
                                        Case No. 12 Civ. 7372 (LJL)
                      Plaintiff,
                                        ECF Case
             v.                         Electronically Filed

THE PUTNAM ADVISORY COMPANY,
LLC,

                      Defendant.


  PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S
               MOTION TO STRIKE WITNESS TESTIMONY




Date: June 29, 2020                   Sean Baldwin
                                      Jennifer Selendy
                                      Joy Odom
                                      Amy Nemetz
                                      Megan Larkin
                                      Will Rathgeber
                                      Lauren Zimmerman
                                      SELENDY & GAY, PLLC
                                      1290 Avenue of the Americas
                                      New York, NY 10104
                                      Tel: 212-390-9000
                                      sbaldwin@selendygay.com
                                      jselendy@selendygay.com
                                      jodom@selendygay.com
                                      anemetz@selendygay.com
                                      mlarkin@selendygay.com
                                      wrathgeber@selendygay.com
                                      lzimmerman@selendygay.com
                                      Attorneys for Plaintiff Financial Guaranty
                                      Insurance Company
        Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 2 of 20



                                                   TABLE OF CONTENTS

                                                                                                                                    Pages

ARGUMENT ...................................................................................................................................1

I.        Dana Skelton’s Testimony Should Not Be Stricken ............................................................1

          A.         Skelton Offers Proper Fact Testimony, Not Expert Opinion...................................1

          B.         Skelton’s Declaration is Fully Consistent with Her Deposition Testimony ............5

          C.         Putnam’s Experts, Like Putnam, Mischaracterize FGIC’s MBS Analysis ..............8

II.       Fiachra O’Driscoll’s Testimony Should Not Be Stricken .................................................11

          A.         O’Driscoll May Opine On the Spreads at Which Prime and Seasoned
                     RMBS Traded in 2006 ...........................................................................................11

          B.         O’Driscoll May Opine on Undisputed Industry Practice Concerning the
                     Provision of Target Portfolios to Investors and Rating Agencies..........................12

          C.         O’Driscoll May Offer Summary Evidence of Putnam’s RMBS Risk
                     Scoring Model ........................................................................................................14

CONCLUSION ..............................................................................................................................15




                                                                     i
        Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 3 of 20



                                                 TABLE OF AUTHORITIES

                                                                                                                                       Pages

Cases

Beastie Boys v. Monster Energy Co.,
       983 F. Supp. 2d 354 (S.D.N.Y. 2014)............................................................................... 14

Cf. Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc.,
       585 F. Supp. 2d 568 (D. Del. 2008) .................................................................................. 13

Daubert v. Merrell Dow Pharms., Inc.,
      509 U.S. 579 (1993) ............................................................................................................ 1

Fin. Guar. Ins. Co. v. Putnam Advisory Co., LLC,
       783 F.3d 395 (2d Cir. 2015).............................................................................................. 14

Henton v. City of New London,
      No. 3:06 Civ. 2035, 2008 WL 2185933 (D. Conn. May 23, 2008) .................................... 7

Kinematic Techs., Inc. v. Brenton, LLC,
      2015 WL 6829042 (N.D.N.Y. Nov. 6, 2015) ..................................................................... 4

Kruger v. Virgin Atl. Airways, Ltd.,
      976 F. Supp. 2d 290 (E.D.N.Y. 2013) ................................................................................ 7

Medforms, Inc. v. Healthcare Management Solutions, Inc.,
      290 F.3d 98 (2d. Cir. 2002)................................................................................................. 5

Palazzo ex rel. Delmage v. Corio,
       232 F.3d 38 (2d Cir. 2000).................................................................................................. 7

Rule v. Brine, Inc.,
        85 F.3d 1002 (2d Cir. 1996)................................................................................................ 7

United States v. Cuti,
       720 F.3d 453 (2d Cir. 2013)................................................................................................ 4

United States v. Rigas,
       490 F.3d 208 (2d Cir. 2007)................................................................................................ 4

Rules

Fed. R. Civ. P. 26 .......................................................................................................................... 13

Fed. R. Evid. 602 ........................................................................................................................ 1, 3

Fed. R. Evid. 701 ........................................................................................................................ 1, 4


                                                                       ii
        Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 4 of 20



Fed. R. Evid. 1006 ........................................................................................................................ 15




                                                                     iii
        Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 5 of 20



         Plaintiff Financial Guaranty Insurance Company (“FGIC”) respectfully submits this mem-

orandum of law in opposition to Defendant The Putnam Advisory Company, LLC’s (“Putnam”)

motion to strike witness testimony (ECF Nos. 334, 335).

                                            ARGUMENT

I.       Dana Skelton’s Testimony Should Not Be Stricken

         Putnam does not move to strike ¶¶1-37 of Dana Skelton’s declaration. It merely moves to

strike ¶¶38-41 of her declaration as improper and belated expert testimony because “FGIC did not

run this particular LCR analysis prior to this litigation.” ECF No. 335 at 5, 15. Putnam is wrong

on the facts and the law. Skelton uses precisely the same LCR results that FGIC generated in 2006;

all she does is re-size the buckets of assets to which those LCR results were applied (either directly

or through proxy benchmarking and averaging) to reflect the differences between Pyxis’s Actual

RMBS Portfolio and the PCS RMBS Portfolio. By doing so, she demonstrates that it is possible

to generate today the loss estimates her team would, in fact, have generated based on the Actual

RMBS Portfolio had it been accurately disclosed in 2006. Federal Rules of Evidence 602 and 701,

as consistently applied in this Circuit, allow a fact witness to testify about what she would in fact

have done had misrepresented facts been accurately disclosed. The remainder of Putnam’s chal-

lenge to Skelton’s declaration is a baseless attack on her credibility that (i) has no place in a motion

to strike and (ii) is rooted in Putnam’s own misunderstanding of FGIC’s MBS analysis.

     A. Skelton Offers Proper Fact Testimony, Not Expert Opinion

         Putnam’s motion concerning Skelton is premised on a fundamental misunderstanding of

FGIC’s MBS analysis. This misunderstanding also underpins Putnam’s June 24, 2020 letter (“Let-

ter”) offering Dolan’s and Longstaff’s supplemental declarations, and the testimony in those sup-

plemental declarations. Once that misunderstanding is corrected, Putnam’s motion is clearly base-

less.


                                                   1
      Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 6 of 20



       FGIC’s MBS analysis, performed by Skelton’s MBS team, generated a loss estimate for

Pyxis in three steps. First, the MBS team calculated loan-pool level loss estimates for the loan

pools underlying the RMBS bonds in the PCS, 1 by inputting the loan pools’ detailed credit char-

acteristics into FGIC’s LCR model, which generated LCR results (loss estimates) for those loan

pools. 2 Second, the MBS team calculated bond-level loss estimates for the RMBS bonds backed

by those loan pools by comparing the loan-pool loss estimates to the credit enhancement support-

ing each RMBS (using actual credit enhancement for the 82 ramped RMBS and averages for each

bucket of target RMBS, adjusted to account for the bucket’s credit rating). 3 Third, the MBS team

aggregated its bond-level loss estimates for each RMBS to generate a portfolio-wide loss estimate

for the RMBS portfolio as a whole. ECF No. 308 ¶¶ 187-202. The “MBS Analysis” section of

the Pyxis Credit Memorandum—which Putnam has had for years—explained each element of this

analysis in detail. PX325.028-34. This analysis was implemented through the “MBS Analysis

Spreadsheet,” as Skelton explains in detail in her Declaration. Skelton Dec. ¶ 9.




1
  FGIC did not insure individual loans or loan pools; it insured RMBS bonds or the senior tranches
of CDOs backed by RMBS bonds (or CDOs themselves composed of RMBS bonds), which were
themselves collateralized by loan pools. O’Driscoll Dec. ¶ 33-35; Menhenett Dec. ¶¶ 12, 47-49.
2
  FGIC was only able to run its LCR model on, and generate LCR results for, 25 of the 82 RMBS
in the initial ramped Pyxis portfolio, because it did not have access to the loan tapes for the loan
pools backing the remainder. Skelton Dec. ¶ 13; PX325.31. Where loan tapes for ramped RMBS
were not available, the MBS team relied on loss estimates for proxy loan pools with similar credit
characteristics. Skelton Dec. ¶ 13; PX325.31. For the target, “peach-colored” RMBS in the PCS
RMBS Portfolio, Pyxis used loan-pool loss estimate averages for buckets of RMBS rather than
generate individual loss estimates for each target RMBS. Skelton Dec. ¶ 20-22; PX1033.
3 Each tranche of bonds in a CDO portfolio possesses a certain level of credit enhancement in the
form of subordination and excess interest. O’Driscoll Dec. ¶ 40; Menhenett Dec. ¶¶ 38-40;
Skelton Dec. ¶ 11.


                                                 2
     Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 7 of 20



       As explained below, Skelton also explained each element of this MBS analysis at her dep-

osition. See Part I.B, infra. But Putnam essentially ignored her testimony and chose, for tactical

purposes, to mischaracterize the MBS analysis despite contradictory evidence.

       Putnam asserts that Skelton’s testimony concerning what FGIC’s loss estimates would

have been based on Pyxis’s Actual RMBS Portfolio should be excluded as expert testimony be-

cause “FGIC did not run this particular LCR analysis prior to this litigation.” ECF No. 335 at 5.

Contrary to Putnam’s assertion, Skelton did not run any new LCR analyses or generate any new

loss estimates in preparing her testimony. Rather, she used the same loss estimates that were

generated in 2006 for each of the 82 ramped RMBS and for each of the buckets of target RMBS

in the PCS RMBS Portfolio. She simply re-sized the buckets of target RMBS from the PCS RMBS

Portfolio to reflect the content of the Actual RMBS Portfolio; those changes automatically flowed

through the remainder of the MBS Analysis Spreadsheet and generated a loss estimate for the

Actual RMBS Portfolio. 4 This testimony is clearly proper.

       First, Skelton has personal knowledge of these matters under Rule 602. As the MBS team

leader, Skelton was directly responsible for preparing loss estimates for RMBS portfolios collat-

eralizing the CDOs that FGIC considered insuring, including Pyxis. Skelton Dec. ¶¶ 6, 7. Skelton

describes the exact steps taken in this process in her declaration. Skelton Dec. ¶¶ 11-37. After

describing how FGIC developed RMBS portfolio loss estimates for CDOs—including for Pyxis’s

PCS RMBS Portfolio—she describes how she would have generated loss estimates based on the

Actual RMBS Portfolio. This testimony is based on her actual work experience and understanding

of FGIC’s loss estimate process and her reasoning as to how that process would apply. Skelton



4
 She also made two minor adjustments which were necessary to account for two specific changes
between the Actual and PCS RMBS Portfolios. Putnam’s experts criticize these adjustments, but
do not suggest more reasonable alternatives. See Part I.C, infra.


                                                3
      Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 8 of 20



Dec. ¶¶ 38-41. Thus, Skelton’s testimony as to what FGIC would have done if presented with the

Actual RMBS Portfolio is based on a factual foundation rooted in her personal knowledge and

perception of FGIC’s loss estimate process.

       Second, Skelton’s testimony about what FGIC’s loss estimates would have been based on

Pyxis’s Actual RMBS Portfolio is not based on “scientific, technical, or other specialized

knowledge within the scope of Rule 702.” Fed. R. Evid. 701. To begin with, “what-if-you-had-

known” testimony is plainly permissible in this Circuit. In United States v. Cuti, for example,

testimony was permitted from an auditor and an accountant about how they would have accounted

for proceeds of transactions that turned out to be fraudulent had they known the truth. The wit-

nesses understood accounting, but their testimony was based on the factual foundation in the record

and a personal familiarity with the accounting of the transactions at issue. United States v. Cuti,

720 F.3d 453, 458 (2d Cir. 2013); United States v. Rigas, 490 F.3d 208, 224-25 (2d Cir. 2007)

(accountant’s lay opinion testimony about correct amount of debt absent fraud was proper); Kine-

matic Techs., Inc. v. Brenton, LLC, 2015 WL 6829042, at *1-2 (N.D.N.Y. Nov. 6, 2015) (admitting

“what-if-you-had-known” opinion testimony based on witness’s particularized knowledge). Like

the witnesses in Cuti, Skelton calculated loss estimates for FGIC’s transactions, including Pyxis,

based on her experience on the MBS team leading FGIC’s bond-level loss estimate analyses.

       Neither Skelton’s work experience nor her use of a spreadsheet of which she has personal

knowledge changes the nature of her testimony or renders that testimony “specialized” or “tech-

nical.” In Medforms, Inc., the Second Circuit affirmed the trial court’s decision permitting a lay

witness to use a programming utility to compare source code files during his testimony and note

the files’ similarities. The testimony was “not based on scientific, technical or other specialized

knowledge within the scope of ‘expert testimony,’” but rather on the witness’s “everyday




                                                4
      Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 9 of 20



experience as a computer programmer and specifically on his work on” the software at issue.

Medforms, Inc. v. Healthcare Mgmt. Sols., Inc., 290 F.3d 98, 110–11 (2d. Cir. 2002). The case

for Skelton’s testimony is even stronger, because unlike the programmer in Medforms who used a

third-party utility to support his testimony, Skelton only seeks to demonstrate how FGIC’s own

document works based on her own personal knowledge.

   B. Skelton’s Declaration is Fully Consistent with Her Deposition Testimony

       Despite only moving to strike ¶¶38-41 of Skelton’s declaration, Putnam spends much of

its motion attacking the credibility of Skelton’s testimony generally, based on its assertion that

Skelton did not offer this testimony during her deposition. This is irrelevant to Putnam’s motion

to strike, which addresses the admissibility of ¶¶38-41. It is also wrong.

       At her deposition, Skelton provided an overview of FGIC’s MBS analysis process. See

Exhibit A (Skelton Tr.) at 47:17-48:9; 48:22-49:4. Putnam never followed up to ask about the

elements of that process—most notably, about the details of FGIC’s bond-level analysis. Skelton

was fully capable in her deposition—as now— of explaining how both the bond-level analysis

worked and how the MBS Analysis Spreadsheet was used to perform that analysis, had she been

properly refreshed with that spreadsheet. Skelton was also capable of explaining the purpose and

function of the loan-level analysis that preceded the bond-level analysis, and specifically how the

LCR results were incorporated in that bond-level analysis. The fact that she does not recall the

“workings behind” the LCR model, Exhibit A at 15:13-17; 51:15-18, is irrelevant. Her testimony

addresses the application of the LCR model’s outputs, not the model’s detailed internal work-

ings—she was responsible for applying the LCR model’s outputs to generate bond-level loss anal-

yses, and her job responsibilities did not include maintaining or running the LCR model. On the




                                                 5
     Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 10 of 20



subject of her testimony—how the LCR model’s loan-pool level loss estimates were used to gen-

erate bond-level loss estimates, she has extensive personal knowledge and recollection. 5

       It is equally irrelevant that Skelton was unable to recall the specific analysis performed on

Pyxis; she worked on dozens—if not hundreds—of transactions on the MBS team and need not

remember each one to be found credible as to how the process, implemented through the MBS

Analysis Spreadsheet, worked. This is particularly true where Putnam did not even present Skelton

with the MBS Analysis Spreadsheet at her deposition to refresh her recollection. 6

       Putnam cannot be heard to complain about its own failure to explore the elements of

FGIC’s MBS analysis during Skelton’s deposition (or through interrogatories it never served). Not

only did Skelton describe the analysis in her deposition, but the documents on which FGIC relies

were fully disclosed in discovery and Putnam could, and should, have used them to obtain from

Skelton all the information it now contends it was denied. FGIC’s disclosures included:

       •   The “MBS Analysis” appendix to the Pyxis Credit Memorandum, which ex-
           plained each element of the MBS analysis in detail. PX325.028, .033-34.



5
 Putnam appears to concede Skelton’s description of the LCR model has been consistent. See
ECF No. 335 at 7; Letter at 2.
6
  The record is rife with missed opportunities at Skelton’s deposition. See Exhibit _ at 47:17-49:25
(Putnam moving on to general inquiries about the MBS underwriting process); id. at 51:25-52:17
(Skelton testifying about the credit enhancement analysis, and Putnam moving on to inquire about
the LCR model); id. at 84:15-85:25 (Skelton testifying about a comparison of the bonds’ credit
enhancement against FGIC’s loss projections, and Putnam continuing to inquire about the bond
re-rating process); id. at 106:7-107:4 (Skelton testifying that FGIC might be skeptical of subprime
loans but it would compare those loans against available credit enhancement, and Putnam moving
on to inquire about CDO comparisons); id. at 143:19-147:23 (Skelton testifying about the
comparison of loss projection against credit enhancement, and Putnam moving on to inquire about
the MBS team’s assessment of the quality of Putnam’s asset selection); id. at 265:11-266:5
(Skelton testifying that the “objective” of the MBS team’s analysis “was to project losses for each
[of] the pools and compare those loss projections against the credit enhancement available to those
securities and then determine … how the securities would perform,” and Putnam moving on to
inquire about a consultant conducting a postmortem of FGIC’s MBS and CDO underwriting, and
then ending the deposition shortly after 4:00 pm).


                                                 6
     Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 11 of 20



       •   The subject spreadsheet of Skelton’s trial declaration, which has the filename “MBS
           Analysis extra.xls,” a file path ending in “Pyxis\Files and Folders\Pyxis 2006-1\Origi-
           nal Analysis,” and a last-modified date of August 24, 2006. PX1033.

       •   Other iterations of the spreadsheet, which include files titled “MBS Analysis.xls” (D-
           B96); “Original MBS Analysis.xls” (FGIC-0400555); “28%BBB MBS Analysis.xls”
           (PX1035, analyzing the 28% BBB and 72% BBB- portfolio assumption discussed in
           Menhenett Dec. ¶¶ 159-60, 207-09); and “MBS Analysis 0816.xls” (FGIC-0400936,
           reflecting the analysis the MBS team performed on the PCS RMBS Portfolio on August
           16, 2006, the day after it received the additional details on the PCS RMBS Portfolio
           that it had requested, see Menhenett Dec. ¶¶ 174-76).

       •   An email Skelton sent in April 2008 with the subject “share drive docs,” which attached
           many iterations of this MBS Analysis spreadsheet, including the copy of “MBS Anal-
           ysis extra.xls” that Mr. Dolan opined on in both his expert report and his original trial
           declaration (Dolan Report ¶¶ 80, 102, 181; Dolan Dec. ¶¶ 125, 203) and which has
           been included in every iteration of Putnam’s trial exhibit list to date. D-D88.

See Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 43 (2d Cir. 2000) (noting that the “sham affi-

davit” rule Putnam relies on “does not apply if the deposition and the later sworn statement are not

actually contradictory” and “where the later sworn assertion addresses an issue that was not, or

was not thoroughly or clearly, explored in the deposition”); see also Rule v. Brine, Inc., 85 F.3d

1002, 1011 (2d Cir. 1996); Kruger v. Virgin Atl. Airways, Ltd., 976 F. Supp. 2d 290, 309–10

(E.D.N.Y. 2013) (denying motion to strike “sham affidavits” because declarations may address

issues outside the scope of deposition testimony); Henton v. City of New London, No. 3:06 Civ.

2035, 2008 WL 2185933, at *3-4 (D. Conn. May 23, 2008) (denying a motion to strike where the

testimony did “not contradict earlier claims made in Plaintiff’s deposition or in his responses to

Defendant’s interrogatories”).

       Putnam’s misunderstanding of FGIC’s MBS analysis leads to multiple errors:

       •   Putnam is wrong that Skelton has presented “new, belated LCR calculations.” She has
           only presented new bond-level loss estimates based on re-sized buckets and preserved
           LCR calculations. ECF No. 335 at 8.

       •   Putnam is wrong that Skelton’s unfamiliarity with the internal workings of the LCR
           model casts doubt on the testimony in her declaration—or bears at all on her recollec-
           tion of how the MBS team’s credit analysis functioned. ECF No. 335 at 7.


                                                 7
     Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 12 of 20



       •   Putnam is wrong that Skelton offers new “disclosure of the methodologies used in the
           LCR model,” that “Ms. Skelton’s declaration offers detailed testimony on how FGIC’s
           LCR model worked and a step-by-step explanation of how FGIC used the model for
           loss estimates,” and that “Ms. Skelton … purports to apply the [LCR] model to the
           actual Pyxis portfolio.” Letter at 2. Skelton’s declaration detailed the methodologies
           of FGIC’s bond-level analysis, which used the LCR model’s outputs as inputs that were
           then compared against the bonds’ credit enhancement. Skelton Dec. ¶ 11.

       •   Putnam is wrong that Skelton “opine[s], in detail, on what the LCR model would show
           on the final Pyxis portfolio” despite not “recall[ing] the ‘workings behind’ the LCR
           model.” Skelton’s declaration explains—not opines—how FGIC’s bond-level analysis
           was performed and what would happen if the amount of assets in the different asset
           category and ratings buckets were changed, using the same loan-pool loss estimates
           that FGIC used to evaluate the PCS portfolio, which were preserved in the MBS Anal-
           ysis Spreadsheet that Skelton discussed in Skelton’s declaration. Skelton Dec. ¶¶ 11-
           22.

       These errors resulted from Putnam’s own failures in discovery, not FGIC’s. Putnam’s final

complaint—that FGIC’s trial declarations are more detailed than its motion papers and Proposed

Findings of Fact concerning why FGIC’s analysis of the Actual RMBS Portfolio would not support

a 40% attachment point—is irrelevant. Motion papers are not disclosure devices; Proposed Find-

ings of Fact do not describe every detail of the case. FGIC presented its trial evidence when it was

required to present it, having made full disclosures in discovery. Putnam must live with the dis-

covery record it made—a record which is completely consistent with Skelton’s testimony.

   C. Putnam’s Experts, Like Putnam, Mischaracterize FGIC’s MBS Analysis

       Putnam also deploys its experts to assail Skelton’s declaration as unreliable. ECF No. 335

at 8. But Putnam’s experts make the same mistakes as Putnam. Dolan presents a hypothetical to

show “how extreme Ms. Skelton’s assumption about loss severity is for those assets in the final

portfolio that she considers below-investment-grade.” He posits a scenario in which “only one of

the 77 Baa3-rated assets” in the ramped RMBS portfolio “was projected to suffer a loss”; “[t]his

would cause the ‘Baa3 bucket’ to suffer losses on average (though they would be very small).”

Dolan Supp. Dec. ¶ 8. In this scenario, he claims, “[u]nder Ms. Skelton’s assumption, all ‘buckets



                                                 8
     Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 13 of 20



subordinate to the Baa3 bucket … would be projected to suffer losses of 100%.” Dolan Supp.

Dec. ¶ 8.

       Dolan misunderstands that, in constructing buckets for the target PCS bonds, the MBS

team did not rely on average bond-level losses from the ramped portfolio, i.e., on the single-factor

averaging Dolan describes. The MBS team compared the average loan-pool loss estimate for the

ramped bonds against the average amount of credit enhancement those bonds enjoyed. In other

words, the MBS team calculated two independent averages and compared them. If Dolan’s hy-

pothetical did likewise, the loss suffered by his single Baa3 RMBS would be muted in the Sub-

prime Baa3 bucket and there would be no basis for asserting that below-investment-grade buckets

should suffer 100% loss severity. But Dolan’s hypothetical is not what the PCS RMBS Analysis

showed. Even at the 95% confidence interval, it showed the Subprime Baa3 bucket experiencing

substantial losses when comparing average loan-pool loss amounts to average bond-level credit

enhancement. A 100% loss estimate for subordinate buckets follows necessarily from that fact

coupled with the MBS team’s use of a bucketing system to analyze the PCS RMBS Portfolio.

       Longstaff’s analysis is similarly misplaced. He does not criticize Skelton’s description of

the MBS team’s bond-level analysis. Instead, he complains that analysis should have been differ-

ent, and specifically complains that Skelton failed to consider the impact of step downs. Longstaff

Supp. Dec. ¶ 20, 28. But the MBS team did not incorporate step downs—idiosyncratic structural

components of RMBS—in analyzing CDO RMBS portfolios, for two related reasons. First, ac-

counting for step-downs in analyzing more than a hundred bond in a CDO RMBS portfolio would

be very laborious. Second, because step downs only materially impact RMBS cash flow when the

RMBS is largely performing, their impact is immaterial when measuring RMBS losses at the 95%

confidence interval or above, where the bond is definitionally not performing.




                                                 9
     Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 14 of 20



        The remainder of Longstaff’s critique centers on Skelton’s use of asset-sector and rating

buckets; he asserts she should have relied on single-factor average bond-level losses calculated for

the ramped assets in the MBS Analysis Spreadsheet (the process Dolan mistakenly believed the

MBS team in fact applied, as noted above). Longstaff Supp. Dec. ¶¶ 24-27. But this is not a

criticism of Skelton’s explanation of the MBS Analysis Spreadsheet’s functioning. It is wishful

thinking. The MBS team in fact analyzed the PCS RMBS Portfolio using asset-category and rating

buckets. Skelton Dec. ¶¶ 20-23. An assertion that a different methodology would have been pref-

erable is irrelevant, let alone a critique of Skelton’s trial declaration. 7

        Longstaff’s attack is fundamentally misguided because it assumes the “correctness” of

FGIC’s models and RMBS analysis is at issue. It is not. FGIC insured Pyxis at a 40% attachment

point based on loss estimates calculated by the MBS team using the methodology described by

Skelton. Had the MBS team reviewed the Actual RMBS Portfolio, it would have used the same

methodology to calculate its loss estimates. Putnam’s post-hoc critique of those models and anal-

yses has no bearing on whether they were in fact used to analyze the PCS RMBS Portfolio and

would in fact have been used to analyze the Actual RMBS Portfolio.




7
 Putnam’s experts’ assertions that Skelton should not have corrected the erroneous amount of the
ABX asset in the MBS Analysis Spreadsheet, Skelton Dec. ¶ 41 n.7, is likewise meritless. Neither
expert acknowledges it is impossible to compare the PCS RMBS Portfolio against the Actual
RMBS Portfolio without some adjustment for this error. The PCS RMBS Portfolio had a principal
balance of $1.376 billion, which included (a) a principal amount for the 82 ramped assets that was
$25 million larger than it should have been, and (b) asset buckets constructed to fill the remainder
of the portfolio’s projected principal amount. The Actual RMBS Portfolio had a principal balance
of $1.376 billion without that extra $25 million in the ABX asset line. Not correcting the ABX
volume error would entail adding $25 million in ABX assets to the Actual RMBS Portfolio, which
was already sized at $1.376 billion, resulting in a $1.401 billion portfolio. Skelton offered two
methods of addressing this. Dolan offers no alternative. Longstaff prefers Skelton’s second
method, but ignores that (i) employing that method requires “a distortion of the composition of the
actual assets purchased for Pyxis,” Skelton Dec. ¶ 41 n.7, and (ii) it is not how the MBS team
would in fact have accounted for the error based on the Actual RMBS Portfolio in August 2006.


                                                    10
       Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 15 of 20



II.      Fiachra O’Driscoll’s Testimony Should Not Be Stricken

      A. O’Driscoll May Opine On the Spreads at Which Prime and Seasoned RMBS Traded
         in 2006

         Putnam moves to strike Fiachra O’Driscoll’s testimony about the spreads at which prime

and seasoned RMBS traded in 2006 on the grounds that the Court previously excluded this testi-

mony and, if not, it is unreliable. ECF No 335 at 9-10 (citing O’Driscoll Dec. ¶¶ 139-141).

         First, this testimony was not previously excluded. The Court’s Daubert Order excluded

O’Driscoll’s opinion that “adding more prime assets would have caused Pyxis to perform better,”

because O’Driscoll “did not model such a scenario.” ECF No. 281 at 14-15. O’Driscoll’s testi-

mony concerning the spreads at which prime (and seasoned) RMBS traded is based on his industry

experience and is obviously different from his excluded opinion concerning the performance of

such RMBS. See Appendix 1 (comparing testimony Putnam moved to exclude at Daubert with

testimony Putnam now moves to exclude). Thus, O’Driscoll’s testimony was not barred. 8

         Second, the Court should reject Putnam’s request to extend the Daubert Order to O’Dris-

coll’s opinions about the spreads at which prime and seasoned RMBS traded. This testimony

rebuts the self-serving testimony of Putnam’s lay witnesses, Bell and Van Tassel, who claim it

was not possible to include more prime and seasoned RMBS in Pyxis because of tight spreads.

See Bell Dec. ¶ 88 (“While I do not have access to the exact spreads in the second-half of 2006, I

believe” prime RMBS traded at tighter spreads than subprime RMBS); Bell Dec. ¶ 91; Van Tassel

Dec. ¶ 44 (“My recollection is that at the time of Pyxis, there was a relatively steep spread curve,




8
  Putnam also moves to strike O’Driscoll’s separate testimony that more seasoned RMBS suffered
less severe losses than less seasoned RMBS on the ground that this opinion was already excluded.
ECF No. 335 at 14 (seeking to strike ¶¶ 139-41 of O’Driscoll’s Declaration). The Order held no
such thing. ECF No. 281 at 14-15 (merely excluding O’Driscoll’s opinion “that adding more
prime assets would have caused Pyxis to perform better”).


                                                11
     Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 16 of 20



meaning that spreads declined significantly the further back in time [vintage] one went.”). O’Dris-

coll’s testimony shows that spreads for prime and seasoned RMBS were much less tight than Bell

and Van Tassel claim and that substantially more of them could have been included in Pyxis.

O’Driscoll Dec. ¶¶ 139-141. Based on O’Driscoll’s testimony, Karl Snow opines about different

portfolios with more prime and seasoned RMBS that would have met the Pyxis eligibility criteria.

Snow Dec. ¶¶ 77-80.

       Third, Putnam is incorrect that O’Driscoll’s testimony about market spreads for seasoned

RMBS is unreliable. O’Driscoll discloses the analysis supporting his opinion in the table of

spreads in his Declaration. O’Driscoll Dec. ¶¶ 140-141. This table was included in his expert

report and was not excluded, despite Putnam’s efforts to impugn its reliability through a witness it

has since withdrawn. See ECF No. 167-3, at 86, Table 1. Putnam offers no reason to exclude it

now. It would be especially unfair to exclude such testimony from a highly qualified and inde-

pendent expert while permitting Bell and Van Tassel to make self-serving, unfounded assertions

that tight spreads precluded them from selecting more prime and seasoned RMBS for Pyxis. In-

deed, Bell and Van Tassel do not even testify that they actually tried to construct a qualifying

portfolio more in line with what they promised FGIC.

   B. O’Driscoll May Opine on Undisputed Industry Practice Concerning the Provision of
      Target Portfolios to Investors and Rating Agencies

       Putnam also moves to strike O’Driscoll’s opinions about aspects of industry practice on

the grounds that they are “new” and “already stricken.” ECF No. 335 at 10. The Court should

reject both parts of this self-contradictory argument.

       First, Putnam complains that O’Driscoll’s testimony concerning the common use of de-

tailed, line-by-line target portfolios should be stricken because it was not expressed verbatim in

his expert reports. Id. (citing O’Driscoll Dec. ¶ 149). Rule 26 imposes no such requirement. Cf.



                                                 12
     Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 17 of 20



Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 585 F. Supp. 2d 568, 581 (D. Del.

2008) (holding “verbatim consistency” between expert’s report and trial testimony is not required).

In any event, O’Driscoll’s prior reports disclosed the substance of his testimony that target portfo-

lios were routinely provided to investors and the rating agencies. See, e.g., ECF No. 167-3, ¶¶157-

161, n.226 (describing Menhenett’s request for a detailed target portfolio from Putnam, and opin-

ing that “a collateral manager receiving Menhenett’s request for a detailed target portfolio would

have known that, before assuming very large liabilities, a major institutional investor would have

required detailed information about the assets that would be included in the final portfolio, not an

additional copy of the pitch book that had already been distributed.”); ECF No. 167-58, ¶¶22-29

(describing the process by which detailed target portfolios were provided to the rating agencies).

O’Driscoll’s declaration merely synthesizes and elaborates on already-disclosed opinions. 9 More-

over, in his declaration, Carl Bell asserted, for the first time, that disclosure of “deal specific in-

formation” such as a target portfolio to an investor would raise selective disclosure issues for a

manager. See ECF No. 325. O’Driscoll must be permitted to respond to this assertion made for

the first time in Bell’s declaration.

        Second, O’Driscoll’s testimony was not excluded by the Daubert Order. That Order ex-

cluded O’Driscoll’s opinions concerning “what attachment point the rating agencies would have

calculated if they had received the final Pyxis portfolio.” ECF No. 281 at 6. The testimony at

issue relates to the information CDO structurers like O’Driscoll were required to provide to the




9
  Putnam’s complaint is particularly odd as it relates to the rating agencies since O’Driscoll’s
testimony summarizes undisputed facts with which Putnam’s own witnesses agree. Dolan Dec.
¶¶ 50, 52, 154-55 (“[T]he dealer is generally responsible for communicating with the rating
agencies. The main purpose of sending portfolios and assumptions packages to the rating agencies
is to allow them to run their cash flow models and to assign preliminary ratings.” (emphases
added)).


                                                  13
     Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 18 of 20



rating agencies. O’Driscoll Dec. ¶ 149 (“The rating agencies also required such detailed target

portfolios to provide credit ratings for the CDO’s debt tranches.”). The Daubert Order did not

address such testimony.

       Third, this “opinion” is not speculative. O’Driscoll describes prevailing industry practices

in 2006 regarding the provision of detailed target portfolios by CDO structuring banks to investors,

insurers, and the rating agencies. Id. O’Driscoll is obviously qualified to testify as to these prac-

tices: he worked at a structuring bank and responded to requests from rating agencies, investors,

and insurers for the detailed target portfolios he describes. Putnam concedes the structuring bank

was primarily responsible for communicating with rating agencies. Dolan Dec. ¶¶ 50, 52; see also

Fin. Guar. Ins. Co. v. Putnam Advisory Co., LLC, 783 F.3d 395, 399 n.1 (2d Cir. 2015). Industry

experience is a proper basis for industry expert testimony. E.g., Beastie Boys v. Monster Energy

Co., 983 F. Supp. 2d 354, 364–65 (S.D.N.Y. 2014) (rejecting challenge to marketing expert’s

opinions “based principally upon his experience and research in the world of marketing,” “even if

the field of knowledge … does not readily lend itself to a formal or quantitative methodology.”).

   C. O’Driscoll May Offer Summary Evidence of Putnam’s RMBS Risk Scoring Model

       Putnam moves to strike O’Driscoll’s tabulation of scores contained in Putnam’s own risk

scoring database on the ground that it constitutes a new expert opinion. ECF No. 335. O’Driscoll’s

declaration summarizes, in chart form, scores that Putnam gave to 1,139 unique bonds issued in

five six-month vintage periods listed on the HEL sorted tab of its scoring database. O’Driscoll

Dec. ¶¶ 126-27; PX411, HEL sorted, column CR. Putnam does not argue that that PX411—pro-

duced from its own files—is not admissible. The O’Driscoll summary is precisely what Rule 1006

expressly allows.




                                                 14
     Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 19 of 20



       There is no expert opinion or nonreplicable “analysis and calculations” embedded in

O’Driscoll’s chart, as Putnam claims. ECF No. 335 at 14. 10 O’Driscoll simply took Putnam’s

own chart, sorted it by date in Column B, and then averaged the rating scores listed in Column CR

of PX411 for each of the five vintage groups. O’Driscoll uses the chart to support his long-dis-

closed opinions that Putnam considered pre-2005H2 RMBS sounder than new-issue assets from a

credit perspective, which, coupled with his testimony about the spreads at which such RMBS were

trading in 2006, confirms his opinion that Putnam had no basis to omit pre-2005H2 assets from

the Pyxis portfolio other than to serve the interests of the equity investors. O’Driscoll Dec. ¶¶125-

28. Whether those opinions are persuasive is for the Court to decide at trial.

       Rule 1006 permits the use of summaries to save time at trial, as O’Driscoll’s summary will

do. Moreover, Putnam does not dispute the substance of Mr. O’Driscoll’s summary. If this sum-

mary is stricken, FGIC will use its examination of Mr. Van Tassel to elicit the same information,

which will take significantly longer. This would be especially inefficient and irrational given that

Van Tassel essentially agrees with O’Driscoll that he regarded more seasoned RMBS as having a

better credit profile at the time he selected RMBS for Pyxis. See Van Tassel Dec. ¶ 54.

                                         CONCLUSION

       For the reasons set forth above, the Court should deny Putnam’s motion to strike testimony

of Dana Skelton and Fiachra O’Driscoll.




10
  To the extent the summaries do contain expert analysis, and this is only arguably the case for
the beginning of paragraph 129 where O’Driscoll applied a scoring matrix preserved in another
Putnam spreadsheet (PAC_FGIC00095043, evaluating the Jackson CDO) to the RMBS in PX411,
those opinions are not new. In his opening expert report, O’Driscoll opined at length about the
contents of PX411 and additional iterations thereof, noting that each spreadsheet he reviewed
categorically excluded 2004 RMBS, and that Putnam winnowed out 2005H1 assets from
consideration despite the absence of any apparent credit reason to do so. O’Driscoll Report ¶ 141-
43.


                                                 15
   Case 1:12-cv-07372-LJL-KNF Document 341 Filed 06/29/20 Page 20 of 20




Dated:   New York, NY               Respectfully submitted,
         June 29, 2020
                                    SELENDY & GAY PLLC


                              By:
                                    Sean Baldwin
                                    Jennifer Selendy
                                    Joy Odom
                                    Amy Nemetz
                                    Megan Larkin
                                    Will Rathgeber
                                    Lauren Zimmerman
                                    SELENDY & GAY, PLLC
                                    1290 Avenue of the Americas
                                    New York, NY 10104
                                    Tel: 212-390-9000
                                    sbaldwin@selendygay.com
                                    jselendy@selendygay.com
                                    jodom@selendygay.com
                                    anemetz@selendygay.com
                                    mlarkin@selendygay.com
                                    wrathgeber@selendygay.com
                                    lzimmerman@selendygay.com
                                    Attorneys for Plaintiff Financial Guaranty
                                    Insurance Company




                                     16
